Citation Nr: 0820290	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-16 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than November 8, 
2004, for the grant of the 40 percent evaluation for the 
Hepatitis C disability.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1981 to August 1984, and from January 1988 to March 
1990.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the No. Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA) in which RO assigned an 
increased evaluation of 40 percent for the Hepatitis C 
disability, effective November 8, 2004.

The appellant was originally represented in his appeal by 
Richard LaPointe, Esq.  In an April 2008 letter, the Board 
advised the appellant that Mr. LaPointe had retired from the 
practice of law and was no longer authorized to represent 
claimants before VA.  The Board notified the appellant of his 
representation options, indicating that he could represent 
himself, appoint an accredited service organization to 
represent him, or select another attorney or agent.  On April 
25, 2008, the Board received notice from the appellant that 
he wanted to represent himself.


FINDINGS OF FACT

1.  By an April 2004 rating decision, the RO assigned an 
initial noncompensable rating for the appellant's service-
connected Hepatitis C disability; although the appellant 
initiated an appeal of that decision, he did not perfect it 
by filing a timely Substantive Appeal after a Statement of 
the Case (SOC) was promulgated in December 2005.

2.  Thereafter, the next written communication in which the 
appellant indicated he was seeking an increased rating for 
the Hepatitis C disability was received by VA on November 8, 
2004.

3.  A thorough review of all evidence of record does not 
reflect it was factually ascertainable prior to November 8, 
2004, that the appellant satisfied the criteria for a 40 
percent evaluation for his service-connected Hepatitis C 
disability.
4.  The record does not contain evidence of an earlier claim 
for increase within the one-year period prior to the 
appellant's November 2004 claim for an increased rating.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than November 8, 2004, for the grant of a 40 percent 
disability evaluation for the Hepatitis C disability have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.400, 4.115a, Diagnostic 
Code 7354 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The appellant contends that he is entitled to an evaluation 
in excess of 40 percent prior to November 8, 2004.  The 
United States Court of Appeals of the Federal Circuit has 
held that once the underlying claim is granted, i.e., the 
evaluation of the Hepatitis C was increased to 40 percent, 
further notice as to downstream questions, such as the 
effective date, is not required.  See Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); see also VAOPGCPREC 5-2004; 
69 Fed. Reg. 59989 (2004) (VA's notice obligations do not 
apply to claims that could not be substantiated through 
notice and assistance).  Further, in a March 2006 letter, the 
RO specifically provided the appellant with information 
concerning the assignment of effective dates.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting with the 
procurement of relevant records, including pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the service medical treatment records are already 
associated with the claims file.  VA treatment records for 
the period from January 1999 through February 2006, which 
includes the year prior to the date of submission of an 
informal claim for an increased evaluation, are associated 
with the claims file.  The RO specifically notified the 
appellant that he should submit any evidence in his 
possession or identify any evidence that might be relevant.  
The appellant did not identify any evidence not already of 
record.  Clinical records during the year prior to the 
appellant's' November 8, 2004 claim are associated with the 
claims files.  

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

The Merits of the Claim

As previously noted, the appellant essentially asserts that 
he is entitled to a 40 percent rating for his Hepatitis C 
disability prior to November 8, 2004.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The veteran prevails in either event.  
However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with 
respect to effective date of an award of increased 
compensation is that the effective date of award "shall not 
be earlier than the date of receipt of the application 
thereof."  38 U.S.C.A. § 5110(a).  This statutory provision 
is implemented by regulation that provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

The record shows that the appellant did not perfect an appeal 
of the RO's April 2004 rating decision that granted service 
connection for Hepatitis C and assigned an initial 
noncompensable evaluation for that disability.  The appellant 
filed another claim seeking an increased rating for his 
Hepatitis C disability on November 8, 2004.  The report of a 
VA medial examination, dated April 4, 2005, shows that the 
appellant's Hepatitis C disability was productive of a need 
for medication, a decreased appetite, a weight loss of eight 
pounds in the previous year, complaints of depression and 
fatigue and complaints of intermittent right upper quadrant 
pain, as well as infrequent vomiting.  

The appellant's disability rating for his hepatitis has been 
assigned under Diagnostic Code 7354.  Under that Diagnostic 
Code, non-symptomatic liver disease is evaluated as zero 
percent disabling.  A 40 percent evaluation is in order in 
cases of daily fatigue, malaise, and anorexia, accompanied by 
minor weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks, during the past twelve-month period.

Review of the medical evidence of record reveals that the 
appellant underwent a liver biopsy in January 2002; the 
results showed chronic hepatitis, consistent with chronic 
Hepatitis C, with no activity or lobular hepatitis.  There 
was focal early bridging fibrosis.   Laboratory testing 
conducted in November 2004 revealed normal values for the 
appellant's hemoglobin and hematocrit levels on two 
occasions.  A November 4, 2004 gastroenterology consult note 
indicates that the appellant had been followed in that clinic 
for two years and that he was supposed to have started drug 
therapy for his Hepatitis C condition in August 2002.  
However, the appellant cancelled his next few appointments.  
In January 2004, he was notified that he had to keep all 
follow-up appointments, but he was a no-show for his April 
2004 appointment.  Therefore, in May 2004, he was discharged 
from that clinic.  A February 2005 ophthalmology consult note 
indicates that the appellant was to start intravenous 
treatment for his Hepatitis C.  

The appellant underwent a VA medical examination in July 
2004; the examiner reviewed the claims file.  The appellant 
did not describe any food intolerances, abdominal pain or 
bleeding episodes.  The examiner stated that the appellant's 
weight was stable.  On physical examination, there were no 
abdominal masses.  The abdomen was soft and nontender.  

The appellant underwent a VA psychological examination that 
same month; the psychologist reviewed the claims file.  The 
appellant reported that his appetite was fair.  He said that 
he typically ate one meal per day and that his weight had 
fluctuated over a ten-pound range for the previous six 
months.  

The appellant underwent another VA medical examination in 
April 2005.  The examiner noted the January 2002 liver biopsy 
results, as well as the July 2004 Hepatitis C PCR viral load 
value of 11,400.  The examiner also noted that the appellant 
had had normal blood chemistry, complete blood count (CBC) 
and platelet results in November 2004.  The appellant 
reported a weight loss of eight pounds over the previous 
year.  He said that he had suffered from depression and 
fatigue for the previous five to six years.  The appellant 
also reported having had intermittent right upper quadrant 
lateral abdominal pain on a fairly frequent basis; he said 
that the pain lasted only a few minutes.  He complained of 
very infrequent vomiting on an average of once every two 
months.  On physical examination, the appellant's weight was 
212 pounds and his abdomen was described as slightly obese.  
His abdomen was soft and nontender without visceromegaly, 
organomegaly or tenderness.  There was no clinical evidence 
of cirrhosis.  Laboratory testing of the appellant's blood 
was performed in association with the examination; the liver 
function studies were within the normal ranges, as were the 
appellant's hemoglobin and hematocrit.

As previously noted, a May 2005 rating decision increased the 
evaluation for the appellant's Hepatitis C disability to 40 
percent, effective November 8, 2004.  Except as otherwise 
provided, the effective date of the award of an evaluation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for an increase will be the date of 
receipt of the claim or the date entitlement arose whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim for increased benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  38 C.F.R. § 3.157.

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where an increase 
in disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs 
after the claim is filed, the date that 
the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability precedes 
the claim by a year or less, the date 
that the increase is shown to have 
occurred (factually ascertainable) (38 
C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.  

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  
38 C.F.R. §§ 3.155, 3.400(o)(2).

In this case, the RO, in a May 2005 rating decision, granted 
an effective date of November 8, 2004, for the assignment of 
an increased rating of 40 percent for the appellant's liver 
disability.  The appellant contends that his entitlement to a 
40 percent evaluation for his Hepatitis C disability should 
be effective from an earlier date.

The appellant was granted service connection for Hepatitis C 
in an April 2004 rating decision.  Initially, the disability 
was rated zero percent disabling, effective from the grant of 
service connection in February 2000.  VA sent the appellant a 
notice letter about the noncompensable evaluation in April 
2004.  While the appellant submitted a Notice of Disagreement 
(NOD) as to the noncompensable evaluation in December 2004, 
he did not perfect his appeal within sixty days after the 
Statement of the Case (SOC) was issued on December 7, 2005.

On April 4, 2005, the appellant underwent VA medical 
examination.  The results of that examination formed the 
basis for the RO's grant of an increased rating of 40 
percent.  The record contains no other evidence that makes a 
finding of increased disability factually ascertainable.

Applying the provisions of 38 C.F.R. § 3.400(o)(2) and in 
view of the evidence of record, the Board finds that the 
November 8, 2004 VA Form 119, Report of Contact, contains the 
appellant's request for an increased evaluation and that 
November 8, 2004 is therefore the date of the claim.  As 
noted above, since the appellant had never perfected the 
appeal of the rating decision of April 2004, under the 
regulations cited above, the effective date can be no earlier 
than November 8, 2003, one year before the date of claim.  
See Hurd v. West, 13 Vet. App. 449 (2000).  

After careful review of the evidence of record, the Board 
finds no evidence of an earlier informal claim for an 
increased rating within the delimiting period.  The evidence 
of record does not contain any medical evidence dated between 
November 8, 2003 and November 8, 2004, indicating that the 
appellant would be entitled to any increased rating in excess 
of zero percent.  In fact, the medical evidence of record 
demonstrates that the appellant repeatedly missed 
appointments relating to treatment for his Hepatitis C 
disability prior to November 2004.  In addition, the medical 
evidence of record dated prior to November 2004 does not 
demonstrate that the appellant experienced any incapacitating 
episodes having a total duration of at least four weeks.  Nor 
does the medical evidence of record demonstrate that the 
appellant experienced any anorexia or hepatomegaly.  Thus, 
the Board finds that the record does not contain any 
communication that may reasonably be construed as an informal 
claim within the year preceding the formal application for 
increased compensation in November 2004 to allow for an 
earlier effective date.  38 C.F.R. § 3.157.

Absent a finding of clear and unmistakable error, the 
effective date of an evaluation and award of compensation 
based on a reopened claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  A reopened claim is defined as any 
application for a benefit received after disallowance of an 
earlier claim.  38 C.F.R. § 3.160(e).  Clearly, there were no 
pending claims relating to the Hepatitis C disability prior 
to November 8, 2004.

The effective date of increase is not necessarily the date of 
the claim.  As discussed in Harper, the effective date of 
increase also depends upon when the increase in disability 
occurred.  If the increase in disability occurred after the 
date of claim, the effective date of the increased award 
cannot be earlier than the date of the increase in 
disability.  Therefore, it is clear, in considering whether 
an effective date earlier than November 8, 2004 could be 
assigned, that the later of the two dates, the date of 
receipt of the claim or the date entitlement arose, is to be 
used for the effective date and not the earlier.  Thus, the 
proper effective date, based on the current evidence of 
record, is April 4, 2005, the date of the VA examination 
showing the severity of the appellant's symptoms.  However, 
the RO granted the 40 percent evaluation from the date of the 
claim, even though that was the earlier, and not the later, 
date.

In the absence of evidence of a claim earlier than the 
November 8, 2004 claim for an increased evaluation, and in 
the absence of medical evidence showing the appellant was 
medically determined to closely approximate the criteria for 
a 40 percent evaluation for Hepatitis C within the one year 
period prior to the November 8, 2004 claim or prior to the 
current effective date of November 8, 2004, the Board must 
conclude that there is no basis upon which to assign an 
earlier effective date for the 40 percent rating.  Therefore, 
the Board finds that the appellant is not entitled to an 
effective date prior to November 8, 2004, the date of the 
claim, for the grant of the 40 percent rating for his 
Hepatitis C disability.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim denied here.  Since the preponderance of the evidence 
is against the earlier effective claim, the benefit of the 
doubt doctrine does not apply.  See Ortiz v. Principi, 274 
F.3d 1361 (2001).


ORDER

Entitlement to an effective date prior to November 8, 2004, 
for the grant of a 40 percent evaluation for the Hepatitis C 
disability is denied. 


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


